 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA DEE LEACH,                               No. 2:18-cv-02001 AC
12                     Plaintiff,
13           v.                                     ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                       Defendant.
16

17

18          On January 14, 2019 the court issued an order to show cause (ECF No. 16). The

19   Commissioner has responded (ECF No. 17). The court acknowledges that the order to show

20   cause was issued in error, and it is hereby VACATED.

21          IT IS SO ORDERED.

22   DATED: March 4, 2019

23

24

25

26

27

28
